In an action to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), dated February 22, 2000, which denied her motion to vacate a prior order of the same court which dismissed the action and to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
In order to vacate the dismissal in this case and restore the action to the trial calendar, it was necessary for the plaintiff to demonstrate the merits of the action, a reasonable excuse for the delay, the absence of an intent to abandon the matter, and the lack of prejudice to the nonmoving party (see, Civello v Grossman, 192 AD2d 636). The plaintiff failed to satisfy the standard. O’Brien, J. P., Krausman, Goldstein and Schmidt, JJ., concur.